Exhibit 10.4

 

 [ex10iv_img1.jpg]

 

TERM PROMISSORY NOTE

 

$350,000.00 Rincon, GA Loan # 91716 June 24, 2015

 

FOR VALUE RECEIVED, Studioplex City Rentals LLC ("Borrower") a Georgia limited
liability company, with its principal place of business located at 135 Goshen
Road, Suite 205, Rincon, GA 31326, promises to pay to the order of Loeb Term
Solutions LLC, an Illinois limited liability company, with its principal place
of business located at 4131 S. State Street, Chicago, IL 60609 (“Lender”) via
ACH transfer as set forth below or by such other method or at such other place
as the holder hereof may from time to time designate in writing, the principal
sum of THREE HUNDRED FIFTY THOUSAND NO/100 DOLLARS ($350,000.00), together with
interest from time to time outstanding at the Prime Rate (as defined below) plus
ten percent (10%) per annum (the “Effective Rate”). Interest shall be computed
on the actual number of days elapsed, and shall be due and payable in arrears.
Interest shall be computed upon a simple interest basis. Borrower and all
endorsers, sureties, guarantors and any other persons liable or to become liable
with respect to the loan evidenced by this Term Promissory Note (the "Loan") are
each included in the term "Obligors" as used in this Term Promissory Note (the
“Note”). The Prime Rate shall mean, at any time, the rate of interest quoted in
the Wall Street Journal, Money Rates Section as the “Prime Rate” (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks). In the event that the Wall Street Journal
quotes more than one rate, or a range of rates as the Prime Rate, then the Prime
Rate shall mean the highest of the quoted rates. In the event that the Wall
Street Journal ceases to publish a Prime Rate, then the Prime Rate shall be the
average of the three largest U.S. money center commercial banks, as determined
by Lender. As of the date hereof, the prime rate is 3.25%. The interest rate
hereunder shall change each time there is a change in the Prime Rate.

 

Said principal and interest shall be payable in lawful money of the United
States, on the dates and in the amounts specified below, to wit:

 

Payments of principal and interest shall be made in two hundred eight (208)
payments as follows: A payment of principal in the amount of $2,164.39 shall be
paid at closing, and thereafter Two Hundred Six (206) consecutive weekly
installments of principal and interest commencing on Wednesday, July 8, 2015 in
the amount of $2,164.39 each, and continuing on each Wednesday of each
successive week thereafter through and including June 12, 2019, with the Two
Hundred Eighth (208th) and final installment being due and payable on June 19,
2019 (the “Maturity Date”), said final installment being equal to the
outstanding balance of all principal and accrued interest and all other amounts
due hereunder. It is understood and agreed that weekly payments will first be
applied to payment of interest, second to late charges and other fees, and the
balance, if any, will be applied to the payment of principal. Borrower
understands and agrees that the weekly payment may not fully amortize the Loan
over a period of four (4) years as a result of the variable nature of the
interest rate. Accordingly, the Borrower understands and agrees that the final
payment may be substantially higher or lower than the regular weekly payments.
In the event that the Prime Rate shall increase or decrease by one percent (1%)
or more, the Lender may require an adjustment in the weekly payment hereunder,
which adjusted amount the Borrower agrees to pay.

 

All payments to the Lender shall be made via ACH payment pursuant to the
Automatic ACH Debit Agreement, and are payable to the Lender at the following
bank account, or such other account as may be determined by Lender from time to
time:

 

Such other account is currently

 

Wiring Instructions

American Chartered Bank

Chicago, IL 60607

ABA#071925046

ACCT#10359850

 



CONFIDENTIAL

6/24/15

 

Studioplex - Term Note - 2015 06 24 v1



 

Page 1 of 6

 

 

[ex10iv_img1.jpg] 

Borrower shall pay to Lender a late charge of five percent (5%) of each and
every payment not received by Lender on its due date. The minimum late charge
shall, at Lender’s discretion, be $500.00. Such late charges shall be to cover
the additional costs in connection with handling of a late payment. The
imposition of a late charge shall not affect the rights of Lender to declare an
Event of Default, or impose a default interest rate, as a result of a late
payment.

 

Borrower shall pay all amounts owing under this Note in full when due without
set-off, counterclaim, deduction or withholding for any reason whatsoever. If
any payment falls due on a day other than a Business Day, then such payment
shall instead be made on the next succeeding Business Day, and interest shall
accrue accordingly. Any payment received by Lender after 1:00 p.m. (Central
Standard Time) shall not be credited against the indebtedness under this Note
until at least the next succeeding Business Day. “Business Day” means any day
excluding Saturday, Sunday, and any day which is a legal holiday under the laws
of the State of Michigan or which is a day on which Lender is otherwise closed
for transacting business.

 

A default will occur if any of the following situations occur:

 

1.Payment of any sums payable pursuant to the terms of this Note are not made;
    2.If Borrower opens a new bank account and fails to provide an Automatic ACH
Debit Agreement covering such account within five (5) Business Days of opening
such account     3.If the terms and conditions outlined in that certain Security
Agreement of even date herewith (the “Security Agreement”) are not adhered to;
    4.If the terms and conditions outlined in that certain guaranty of the
obligations of Borrower to Lender are not adhered to;     5.If the terms and
conditions outlined in any of the other agreements between Borrower and Lender
are not adhered to;     6.If a default under any obligation of the Borrower to
any other party     7.As to motor vehicles or construction or earth moving
equipment (whether or not registered) (collectively “Vehicles”):

 

a.the failure to maintain required licenses and registrations with all required
government agencies; b.Use by operators who are not properly licensed or trained
to use such Vehicles; c.operating such Vehicles in an unsafe manner, or d.the
failure to insure such Vehicles with liability, property and casualty insurance,
naming Lender as additional insured on liability insurance and lender loss payee
on property and casualty insurance, in such amounts and with such carriers as
are reasonably acceptable to Lender,

 

8.If Borrower or any guarantor of the obligations of Borrower to Lender becomes
subject to any state or Federal insolvency proceeding (each an “Event of
Default”, and collectively the “Events of Default”).

 

Then or at any time thereafter at the option of Lender, the whole of the
principal sum then remaining unpaid hereunder, together with all other sums
owing hereunder, shall immediately become due and payable without notice and
Lender shall be entitled to pursue any and all rights and remedies provided by
applicable law and/or under the terms of this Note and the Security Agreement,
all of which shall be cumulative and may be exercised successively or
concurrently. Upon the occurrence of any Event of Default, Lender, at its
option, may at any time declare any or all other liabilities of any Obligor to
Lender immediately due and payable (notwithstanding any contrary provisions
thereof) without demand or notice of any kind. In addition, Lender shall have
the right to set off any and all sums owed to any Obligor by Lender in any
capacity (whether or not then due) against the Loan and/or against any other
liabilities of any Obligor to Lender.

 



CONFIDENTIAL

6/24/15

 

Studioplex - Term Note - 2015 06 24 v1

 

Page 2 of 6

 

 

[ex10iv_img1.jpg] 

From and after an Event of Default, and regardless of whether the Lender also
elects to accelerate the Maturity Date of this Note, the entire principal
remaining unpaid hereunder shall bear an augmented annual interest rate equal to
the Effective Rate plus five percent (5%) per annum. Failure to exercise any and
all rights or remedies Lender may have in the event of any such default shall
not constitute a waiver of the right to exercise such rights or remedies in the
event of any subsequent default, whether of the same or different nature. No
waiver of any right or remedy by Lender shall be effective unless made in
writing and signed by Lender, nor shall any waiver on one occasion apply to any
future occasion.

 

It is the intent of the parties that any money or other property charged, taken
or received as interest, a finance charge or fee for the Loan or forbearance of
any money or other property, shall not exceed the limits (if any) imposed or
provided by applicable law, and Lender hereby waives any right to demand such
excess. In the event that any money or other property charged, taken or received
as interest, a finance charge or a fee under this Note exceeds the maximum
interest rate permitted by applicable law, then without further agreement or
notice the obligation to be fulfilled shall be automatically reduced to such
limit and all sums received by Lender in excess of those lawfully collectible as
interest shall be (a) applied against the principal of the Loan immediately upon
Lender's receipt thereof, with the same force and effect as though the payor had
specifically designated such extra sums to be so applied to principal and Lender
had agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments, and (b) if there are no outstanding obligations under this Note the
remaining amount, if any, shall be refunded to Borrower. During any time that
the Loan bears interest (whether by application of this paragraph, the default
provisions of this Note or otherwise), interest shall be computed on the basis
of the actual number of days elapsed and the actual number of days in the
respective calendar year.

 

The Obligors hereby severally: (a) waive demand, presentment, protest, notice of
dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold any Obligor liable with respect to the
Loan; (b) waive any right to immunity from any such action or proceeding and
waive any immunity or exemption of any property, wherever located, from
garnishment, levy, execution, seizure or attachment prior to or in execution of
judgment, or sale under execution or other process for the collection of debts;
(c) waive any right to interpose any set-off or non-compulsory counterclaim or
to plead laches or any statute of limitations as a defense in any such action or
proceeding and waive (to the extent lawfully waivable) all provisions and
requirements of law for the benefit of any Obligor now or hereafter in force;
(d) agree that all actions or proceedings arising in connection with this Note
shall be tried and litigated only in the state and federal courts located in the
County of Oakland, State of Michigan or at Lender’s option, in any court in
which Lender shall initiate legal or equitable proceedings and which has subject
matter jurisdiction over the matter in controversy. Borrower waives any right it
may have to assert the doctrine of forum non conveniens or to object to such
venue and hereby consents to any court ordered relief; (e) the Borrower shall be
responsible for the costs, fees (including reasonable attorneys' and paralegals'
fees as well as the internal costs of the Lender and its employees and agents)
and expenses incurred by or charged to Lender to correct any default or enforce
any provision of this Note, whether or not litigation is commenced; (f)
stipulate that service of process in any such action or proceeding shall be
properly made if mailed by any form of registered or certified mail (airmail if
international), postage prepaid, to the address then registered in Lender's
records for the Obligor(s) so served, and that any process so served shall be
effective ten (10) days after mailing; and (g) agree that the death or mental or
physical incapacity of any Obligor who is a natural person, or the dissolution
or merger or consolidation or termination of the existence of any Obligor that
is a business entity (or if any person controlling such Obligor shall take any
action authorizing or leading to the same), shall at Lender's option, which
option may be exercised then or at any time thereafter, result in the Loan being
then due and payable in full. No provision of this Note shall limit Lender's
right to serve legal process in any other manner permitted by law or to bring
any such action or proceeding in any other competent jurisdiction. The Obligors
hereby severally consent and agree that, at any time and from time to time
without notice, (i) Lender and the owners(s) of any collateral then securing the
Loan may agree to release, increase, change, substitute or exchange all or any
part of such collateral, and (ii) Lender and any person(s) then primarily liable
for the Loan may agree to renew, extend or compromise the Loan in whole or in
part or to modify the terms of the Loan in any respect whatsoever; no such
release, increase, change, substitution, exchange, renewal, extension,
compromise or modification shall release or affect in any way the liability of
any Obligor, and the Obligors hereby severally waive any and all defenses and
claims whatsoever based thereon. Until Lender receives all sums due under this
Note in immediately available funds, no Obligor shall be released from liability
with respect to the Loan unless Lender expressly releases such Obligor in a
writing signed by Lender, and Lender's release of any Obligor(s) shall not
release any other person liable with respect to the Loan.

 



CONFIDENTIAL

6/24/15

 

Studioplex - Term Note - 2015 06 24 v1

 

Page 3 of 6

 

 

[ex10iv_img1.jpg]

 

Except as hereinafter set forth, the Borrower may not prepay this Note. Under no
circumstances may there be a partial pre- payment of this Note. The Borrower may
prepay only the entire unpaid balance of this Note upon payment of a prepayment
fee (the “Prepayment Fee”) as follows:

 

Beginning with the date of this Note and continuing through the first year of
this Note, the Prepayment Fee shall be three percent (3%) of then outstanding
principal balance of this Note. The Prepayment Fee shall be two percent (2%) of
then outstanding principal balance during the second year of this Note, shall be
one percent (1%) of then outstanding principal balance during the third year of
this Note, and shall be zero percent (0%) of then outstanding principal balance
during the final year of this Note.

 

The Borrower shall also pay to Lender a success fee (the “Success Fee”) in the
amount of one percent (1%) of original principal amount of this Note, to be paid
on the earlier of the Maturity Date or the earlier repayment (including
prepayment or acceleration) of this Note. The Success Fee will be waived upon
payment in full of all obligations under the Note at the Maturity Date, provided
that Borrower has not been late in making payment under the Note on more than
two occasions. This Success Fee shall be in addition to any Prepayment Penalty.

 

In the event that payment of this Note shall be accelerated for any reason
whatsoever by the Lender, the Prepayment Fee in effect as of the date of such
acceleration as well as the Success Fee shall be added to the outstanding
balance of this Note in determining the debt for the purposes of any judgment
under this Note, or the amount of obligations secured by the Collateral
described in the Security Agreement or other collateral.

 

In consideration of the Lender providing the Loan to the Borrower, Borrower
hereby agrees that it will, within five (5) days of receipt, provide a copy of
any proposal letter, term sheet, letter of intent or commitment letter from any
lender offering to Borrower a refinance of the Loan. Lender shall have the right
of first refusal to match the offer(s) of such other lender(s), and if Lender
advises Borrower that it intends to meet the financial terms set forth in such
offer(s), Borrower will be obligated to enter into an amendment to this Note
extending the terms of this Note for at least the term proposed in such other
offer(s), and amending the financial terms set forth in this Note.
Notwithstanding the foregoing, Borrower recognizes that this Note can only be
terminated as provided herein. Failure of Lender to meet the terms set forth in
such letter of interest or commitment letter does not relieve the Borrower from
its obligations hereunder.

 

The Obligors jointly and severally agree to pay all filing fees and similar
charges and all costs incurred by Lender in collecting or securing or attempting
to collect or secure the Loan, including reasonable attorney's fees, whether or
not involving litigation and/or appellate, administrative or Bankruptcy
proceedings. Without limiting the generality of the foregoing, if this Note is
collected by or through an attorney at law, then Borrower shall be obligated to
pay, in addition to the principal balance hereof and accrued interest hereon,
reasonable attorneys' fees and expenses. Such attorneys' fees shall be based
upon the reasonable rates of Lender's attorneys, and not based upon a percentage
of the obligations due under this Note. The Obligors jointly and severally agree
to pay any documentary stamp taxes, intangibles taxes or other taxes (except for
federal income taxes based on Lender's net income) which may now or hereafter
apply to this Note or the Loan or any security therefore, and the Obligors
jointly and severally agree to indemnify and hold Lender harmless from and
against any liability, costs, attorney's fees, penalties, interest or expenses
relating to any such taxes, as and when the same may be incurred. The Obligors
jointly and severally agree to pay on demand, and to indemnify and hold Lender
harmless from and against, any and all present or future taxes, levies, imposts,
deductions, charges and withholdings imposed in connection with the Loan by the
laws or governmental authorities of any jurisdiction other than the State of
Michigan or the United States of America, and all payments to Lender under this
Note shall be made free and clear thereof and without deduction therefor, and
further indemnify and hold the Lender harmless from any liability of any kind.

 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Michigan.

 



CONFIDENTIAL

6/24/15

 

Studioplex - Term Note - 2015 06 24 v1

 

Page 4 of 6

 

 

[ex10iv_img1.jpg]

 

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. To the extent that the Obligors may
lawfully waive any law that would otherwise invalidate any provision of this
Note, each of them hereby waives the same, to the end that this Note shall be
valid and binding and enforceable against each of them in accordance with all
its terms.

 

If this Note is signed by more than one person, then the term "Borrower" as used
in this Note shall refer to all such persons jointly and severally, and all
promises, agreements, covenants waivers, consents, representations, warranties
and other provisions in this Note are made by and shall be binding upon each and
every undersigned person, jointly and severally. The term "Lender" shall be
deemed to include any subsequent holder(s) of this Note. Whenever used in this
Note, the term "person" means any individual, firm, corporation, trust or other
organization or association or other enterprise or any governmental or political
subdivision, agency, department or instrumentality thereof. Whenever used in
this Note, words in the singular include the plural, words in the plural include
the singular, and pronouns of any gender include the other genders, all as may
be appropriate.

 

Time shall be of the essence with respect to the terms of this Note. This Note
cannot be changed or modified orally. Lender shall have the right unilaterally
to correct patent errors or omissions. Except as otherwise required by law or by
the provisions of this Note, payments received by Lender hereunder shall be
applied first against expenses and indemnities, next against interest accrued on
the Loan, and next in reduction of the outstanding principal balance of the
Loan, except that from and after any default under this Note, Lender may apply
such payments in any order of priority determined by Lender in its exclusive
judgment. Borrower shall receive immediate credit on payments only if made in
the form of a federal wire transfer of cleared funds . Except as otherwise
required by the provisions of this Note, any notice required to be given to any
Obligor shall be deemed sufficient if made personally, if sent via electronic
mail to the email address on file with the Lender or if mailed or sent by
overnight courier, postage prepaid, to such Obligor's address as it appears in
this Note (or, if none appears, to any address for such Obligor then registered
in Lender's records). Lender may grant participations in all or any portion of,
and may assign all or any part of Lender's rights under, this Note. Lender may
disclose to any such participant or assignee any and all information held by or
known to Lender at any time with respect to any Obligor. If Borrower or any
other Obligor is a partnership, then all general partners thereof shall be
liable jointly and severally for all obligations under this Note and for all
other covenants, agreements, undertakings and obligations of Borrower in
connection with the Loan, notwithstanding any contrary provision of the
partnership laws of the State of Michigan. All of the terms of this Note shall
inure to the benefit of Lender and its successors and assigns and shall be
binding upon each and every one of the Obligors and their respective heirs,
executors, administrators, personal representatives, successors and assigns,
jointly and severally.

 

The proceeds of this Note shall be used exclusively for business purposes and
not for household, family or personal use.

 

LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF EITHER PARTY. BORROWER ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A
MATERIAL INDUCEMENT TO LENDER IN EXTENDING CREDIT TO THE BORROWER, THAT THE
LENDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND
THAT BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL WAIVER AND
UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.

 

This Note is secured by, inter alia, a security interest in all of the
Borrower's personal property, including, without limitation, all accounts
receivable, inventory, equipment and fixtures and all other personal property as
more fully set forth in the Security Agreement dated on or about the date
hereof, and the holder of this Note is entitled to the benefits of said security
interest.

 

The Lender may assign this Note and the Loan from time to time, and the Borrower
agrees to make payments as instructed by Lender or its assignees from time to
time.

 



CONFIDENTIAL

6/24/15

 

Studioplex - Term Note - 2015 06 24 v1

 

Page 5 of 6

 

 

[ex10iv_img1.jpg]

 

WITNESS the due execution hereof as of the date first above written.

 

BORROWER: Studioplex City Rentals LLC

 

Signature:     Print Name: Joel A. Shapiro   Title: Chairman and CEO   Date:    

 



STATE OF                                                                   )    
                                                             ) SS      COUNTY OF
                                                                  )    





 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by Joel A. Shapiro, the Chairman
and CEO of Studioplex City Rentals LLC, a Georgia limited liability company,
freely and voluntarily under authority duly vested in him by said limited
liability company.

 

Joel A. Shapiro is personally known to me or who has produced __________ as
identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this __
day of June, 2015.

 

__________________

Notary Public

 

__________________

Typed, printed or stamped name of Notary Public

 

My Commission Expires:

 



CONFIDENTIAL

6/24/15

 

Studioplex - Term Note - 2015 06 24 v1

 

Page 6 of 6



 

 